NIMMONS, Judge.
Appellant contends that the trial court erred in denying the appellant’s motion for judgment of acquittal. We disagree. However, the term of community control imposed by the court is in excess of that permitted by law.
This juvenile was charged with and found guilty of petit theft. As we have previously held, the maximum period of community control which may be imposed for petit theft is 60 days. J.S. v. State, 552 So.2d 327 (Fla. 1st DCA 1989). As we stated in J.S., this result is dictated by the provisions of Sections 39.11(l)(a)l. and 39.-11(4), Florida Statutes.
Accordingly, the subject disposition order is affirmed except for the term of community control as to which the order is re*616versed and remanded for the entry of an amended order consistent with this opinion.
WENTWORTH and ALLEN, JJ., concur.